Citation Nr: 1630665	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-27 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the April 4, 2009 rating decision denying service connection for prostate cancer contained clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen service connection for prostate cancer, and if so, whether service connection is warranted. 

3.  Entitlement to an increased (compensable) disability rating for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 1945 to May 1946.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied an increased rating in excess of 0 percent for prostatitis, reopened and denied service connection for prostate cancer, and found no clear and unmistakable evidence in the April 4, 2009 decision denying service connection for prostate cancer.  

In July 2012, the Veteran filed the claim for increased rating for prostatitis and the claim to reopen service connection for prostate cancer.  In an August 2012 filing he claimed clear and unmistakable error in the April 4, 2009 decision denying service connection for prostate cancer.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The issues of entitlement to service connection for prostate cancer and entitlement to an increased rating for prostatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not shown that the correct facts, as they were known at the time, were not before VA, or that statutory or regulatory provisions extant at the time were incorrectly applied in the April 4, 2009 rating decision denying service connection for prostate cancer.

2.  An April 2009 rating decision denied service connection for prostate cancer.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

3.  Since the April 2009 rating decision, new evidence relating to an unestablished fact of secondary relationship of prostate cancer to service-connected prostatitis has been added to the record. 


CONCLUSIONS OF LAW

1.  The April 4, 2009 rating decision that denied service connection for prostate cancer did not involve CUE.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2014); 
38 C.F.R. §§ 3.104, 3.105(a), 20.302 (2015).

2.  The April 2009 rating decision denying service connection for prostate cancer became final.  38 U.S.C.A. § 7105(c)  (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
3.  New and material evidence has been received to reopen service connection for prostate cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether Clear and Unmistakable Error 
in the April 4, 2009 Rating Decision

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967   (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003). 

The Veteran contends the denial of service connection for prostate cancer in the April 4, 2009 rating decision was clearly and unmistakable erroneous because the decision did not consider whether service connection was warranted secondary to prostatitis.  

In the April 2009 rating decision, the RO denied service connection for prostate cancer, finding that the evidence did not show that the condition had its onset in service, and that presumptive service connection was not warranted because the Veteran did not serve within the land borders of Vietnam or on inland waterways and exposure to herbicides was not otherwise shown.

At the time of the April 2009 denial, the evidence of record included VA treatment records reflecting that the Veteran reported having been diagnosed and treated for prostate cancer.  There was no medical opinion evidence of record as to the etiology of the prostate cancer.  The Veteran's own statement with respect to service connection was that it was warranted based on exposure to Agent Orange in the waters offshore Vietnam.  

A review of the claims file does not indicated that the April 2009 decision overlooked or ignored evidence that was of record, that the correct facts were not before the adjudicator, or that the law was misapplied.  There was no competent opinion evidence of record at the time of the decision that supported a nexus between the Veteran's service-connected prostatitis and his claimed prostate cancer.    

Further, the Veteran did not contend and the evidence did not show service in Vietnam, only that the served in the offshore waters.  To be entitled to presumptive service connection for certain diseases associated with herbicide exposure, including prostate cancer, under 38 C.F.R. § 3.307 based on presumptive exposure to herbicide under 38 C.F.R. § 3.307(a)(6)(iii), evidence must demonstrate actual duty or visitation in the Republic of Vietnam.  VAOPGCPREC 27-97.  

Service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166  (May 8, 2001).  In May 2008, the Federal Circuit held that the interpretation by VA of the phrase "served in the Republic of Vietnam" to require the physical presence of a veteran within the land borders of Vietnam during service was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A)  and 38 C.F.R. 
§ 3.307(a)(6)(iii).  The United States Supreme Court, declined to review the case, and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now final.  The Secretary of VA revisited the issue in 2012 and determined, after review of a May 2011 Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure," that the evidence does not support establishing a presumption of exposure to herbicides for Blue Water Navy veterans.  See Notice, 77 Fed. Reg. 247, 76170-76171 (2014).  

Thus, the Veteran's assertion of only having blue water service does not have any tendency to show service in Vietnam, and, as a matter of law, is not service in Vietnam such that the presumption of exposure to herbicide would apply.  Haas, 525 F.3d 1168.

Based on the forgoing, the Board finds that the evidence does not show that the correct facts, as they were known at the time, were not before VA, or that statutory or regulatory provisions extant at the time were incorrectly applied in the April 4, 2009 rating decision denying service connection for prostate cancer.  

VA's duties to notify and assist claimants under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 

Whether there is New and Material Evidence to Reopen
Service Connection for Prostate Cancer

The Veteran seeks to reopen service connection for prostate cancer.  The original claim for service connection was denied in an April 2009 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b).  As such, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2015).  

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been received.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145   (1991); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

The basis of the prior final denial of service connection for prostate cancer in April 2009 was the RO's finding that the evidence did not show that the Veteran served in Vietnam such that herbicide exposure would be presumed or that the Veteran was otherwise exposed to herbicides such that he would be entitled to presumptive service connection for prostate cancer.  

Evidence added to the record includes medical treatment records showing a diagnosis of prostate cancer and January and February 2014 private medical opinions and medical literature suggesting a relationship between the Veteran's prostate cancer and the service-connected prostatitis.  

The Board finds that this evidence, receive after the April 2009 rating decision, is new.  It was not previously of record and is neither cumulative nor redundant of evidence previously considered by the RO.  

Such evidence is also material in that it relates to evidence of a current diagnosis and a causal connection between the Veteran's service-connected prostatitis and his diagnosed prostate cancer, that is, relates to the theory of secondary service connection.  38 C.F.R. § 3.310 (2015).  This new evidence raises a reasonable possibility of substantiating the claim (under a secondary service connection theory); thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a)  have been satisfied.  Accordingly, as the Board finds that new and material evidence has been received to reopen service connection for prostate cancer.  

Further, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the April 2009 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Further, additional service department records have not been received since the April 2009 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.

Given the favorable disposition of the action here, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim.  


ORDER

Revision of the April 4, 2009 rating decision denying service connection for prostate cancer on the basis of CUE is denied.

New and material evidence having been received, the appeal to reopen service connection for prostate cancer is granted.


REMAND

Service Connection for Prostate Cancer

VA obtained a medical opinion in December 2012 as to whether the Veteran's service-connected prostatitis caused his prostate cancer.  The doctor opined that the Veteran's prostate cancer is less likely than not proximately due to or the result of the service-connected prostatitis.  The doctor stated that the medical literature, although studying the association between the two conditions, does not support that prostatitis causes prostate cancer.  He explained: "The coincidence of prostatitis and prostate cancer does not prove that one caused the other.  It may simply be that men with prostatitis symptoms are much more likely to visit urologists, who are in the business of diagnosing prostate cancer.  And so it may simply be that prostatitis is a driver of diagnosis of prostate cancer but not a modifiable risk factor for prostate cancer."

Since that opinion was obtained, the Veteran has submitted additional evidence in support of his claim for prostate cancer secondary to prostatitis.  Specifically, a February 2014 letter authored by Dr. J.P. states that: "I think it is fair to say that the recurrent prostatitis is connected to his development of prostate cancer on a more-probable-than-not basis.  I would defer specific data regarding that issue."  

A January 2014 letter authored by Dr. C.A. states that: "There is epidemiologic evidence that prostatitis is associated with prostate cancer.  The hypothesis is that the chronic inflammation associated with prostatitis increases the risk of development of malignant cells."

The Veteran also submitted copies of medical articles discussing prostatitis and prostate cancer.  The internet printouts include information from the Prostatitis Foundation stating that prostate disease tends to occur with prostatitis first, benign prostatic hyperplasia second, and finally prostate cancer.  The page then lists studies discussing the relationship of the conditions.  

A website of a urologist states that "While prostate cancer and chronic prostatitis are clearly associated, further research and epidemiologic studies are required to add additional clarity to the exact nature of the relationship."  

An article printed from the U.S. National Institutes of Health's National Library of Medicine that references research from the American Association of Cancer Research "supports a role for prostatitis in the evolution of prostate cancer."  The article further states that: "It is postulated that the cellular oxidative stress associated with a chronic inflammatory process leads to proliferative inflammatory atrophy with subsequent evolution of free radicals though oxidative change eventually resulting in DNA alternation (cellular mutation), prostatic intra-epithelial neoplasia (PIN), and cancer."  

An article titled "The Role of Prostatitis in Prostate Cancer: Meta Analysis" concludes that a study showed statistical evidence that the association between prostatitis and prostate cancer is significant. 

Thus, the Board finds that an addendum or new VA opinion should be obtained that addresses the opinions of the Veteran's private doctors and the compiled medical information that was submitted after the last VA opinion was rendered in December 2012.

Entitlement to an Increased Rating for Prostatitis

The Veteran contends he is entitled to a compensable rating for prostatitis.

The service-connected prostatitis is rated under Diagnostic Code 7527 for prostate gland injuries, infections, hypertrophy, and postoperative residuals, which states that the condition should be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b (2015).

On VA examination in October 2012, the examiner indicated that the Veteran has voiding dysfunction; however, the examiner stated that the symptom is due to the radiation therapy used to treat the Veteran's prostate cancer.  The examiner indicated that the Veteran did not have a history of urinary tract infection.  However, the Veteran's private treatment records from 2013 indicate multiple urinary tract infections.  

Such evidence also raises the question of whether the urinary tract infections are caused by the radiation therapy from the as-yet non-service-connected prostate cancer; therefore, the Board finds that a VA opinion should be obtained as to whether the Veteran's urinary tract infections, which the evidence indicates occurred in 2013 and thus were not addressed by the 2012 VA examiner, are due to his service-connected prostatitis. 

Accordingly, the issues of service connection for prostate cancer and increased rating for prostatitis are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain new VA opinions addressing the following questions.  A new examination is not required unless the examiner feels one is necessary.

a) Is it as likely as not that the Veteran's prostate cancer is caused or aggravated by his service-connected prostatitis?   

A rationale should be provided and the discussion should address the opinions of the Veteran's private doctors and the medical literature submitted by the Veteran.

b) Is it as likely as not that the Veteran's recurrent urinary tract infections are due to his service-connected prostatitis?  A rationale should be provided.  In answering this question, specifically assess whether radiation therapy for prostate cancer plays a role in the recurrent urinary tract infections. 

2.  Thereafter, readjudicate the issues of increased rating for prostatitis and service connection for prostate cancer (as secondary to service-connected prostatitis) in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


